Per Curiam.
This was an action brought under the Federal Employers’ Liability act, to recover damages under the Death act for causing the death of Carlo Rossi, the plaintiff’s intestate, on the 30th of January, 1923, in the Greenville yards of'the defendant company in Jersey City, New Jersey. The plaintiff’s intestate, Carlo Rossi, had been employed as a track laborer there for some time. He was killed by a draft of three freight cars, which came down a gravity incline. The. trial resulted in a verdigt for the plaintiff of $5,000. The defendant obtained a rule and writes down eight reasons for *951a new trial. It is argued that the evidence did not justify the submission of defendant’s liability to tbe jury. This, we think, is not so. Questions of fact were involved, hence we cannot disturb the verdict on that ground. Next, it is urged the verdict is excessive and not justified by the evidence. Our reading of the testimony leads us to. the same conclusion. The deceased had a wife and daughter living in Italy. He made remittances to his wife at various times of small amounts. We think the verdict should be reduced to three tlious. - ’ dollars ($3,000), and if the plaintiff will remit the excess the judgment may stand for three thousand dollars. ($3,000), otherwise the rude will be made absolute.